SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

811
CA 11-00112
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


WILLIAM C. PRENTICE,
PLAINTIFF-RESPONDENT-APPELLANT,

                     V                                              ORDER

ROYAL NICKERSON,
DEFENDANT-RESPONDENT-RESPONDENT,
NORNEW, INC. AND NORSE ENERGY CORP.,
DEFENDANTS-APPELLANTS-RESPONDENTS.


GOLDBERG SEGALLA, LLP, ALBANY (MATTHEW S. LERNER OF COUNSEL), FOR
DEFENDANTS-APPELLANTS-RESPONDENTS.

DWYER, BLACK & LYLE, LLP, OLEAN (JEFFREY A. BLACK OF COUNSEL), FOR
PLAINTIFF-RESPONDENT-APPELLANT.

WALSH, ROBERTS & GRACE, BUFFALO (THOMAS E. ROBERTS OF COUNSEL), FOR
DEFENDANT-RESPONDENT-RESPONDENT.


     Appeal and cross appeal from an order of the Supreme Court,
Allegany County (Thomas P. Brown, A.J.), entered September 29, 2010.
The order, among other things, granted plaintiff’s motion for partial
summary judgment, granted defendant Royal Nickerson’s motion for
summary judgment on its cross claim for common-law indemnification and
granted in part the cross motion of defendants Nornew, Inc. and Norse
Energy Corp. for summary judgment.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on January 3, 4 and 19, 2012,

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs upon stipulation.




Entered:   February 10, 2012                    Frances E. Cafarell
                                                Clerk of the Court